        Case 5:20-cv-00658-SM Document 30 Filed 08/26/21 Page 1 of 11




        IN THE UNITED STATES DISTRICT COURT FOR THE
               WESTERN DISTRICT OF OKLAHOMA

JALEE LONG,                             )
                                        )
       Plaintiff,                       )
                                        )
v.                                      )
                                        )    Case No. CIV-20-658-SM
KILOLO KIJAKAZI,                        )
Acting Commissioner of Social           )
Security,                               )
                                        )
       Defendant.                       )


                MEMORANDUM OPINION AND ORDER

      Jalee Long (Plaintiff) brings this action for judicial review of the

Commissioner of Social Security’s final decision that she was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The parties

have consented to the undersigned Magistrate Judge for proceedings

consistent with 28 U.S.C. § 636(b)(1)(B) and (C). Docs. 21, 22.

      Plaintiff asks this Court to reverse the Commissioner’s decision and to

remand the case for further proceedings, arguing the Administrative Law

Judge (ALJ) erred in (1) failing to resolve a conflict between the Dictionary of

Occupational Titles (DICOT) and the vocational expert’s testimony; and (2) not

incorporating the non-examining state agency psychologists’ limitations into
        Case 5:20-cv-00658-SM Document 30 Filed 08/26/21 Page 2 of 11




the residual functional capacity1 (RFC) assessment. Doc. 27, at 5, 10. After a

careful review of the record (AR), the parties’ briefs, and the relevant authority,

the court reverses the Commissioner’s decision. See 42 U.S.C. § 405(g).2

I.    Administrative determination.

      A.      Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just [her] underlying impairment.” Lax v. Astrue, 489

F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535 U.S. 212, 218-

19 (2002)).

      B.      Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that [s]he can no longer engage in h[er] prior work



1      Residual functional capacity “is the most [a claimant] can still do despite
[a claimant’s] limitations.” 20 C.F.R. §§ 404.1545 (a)(1), 416.945(a)(1).
2      Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the Administrative Record will refer
to its original pagination.

                                        2
       Case 5:20-cv-00658-SM Document 30 Filed 08/26/21 Page 3 of 11




activity.” Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff

makes that prima facie showing, the burden of proof then shifts to the

Commissioner to show Plaintiff retains the capacity to perform a different type

of work and that such a specific type of job exists in the national economy. Id.

      C.    Relevant findings.

            1.    Administrative Law Judge’s findings.

      The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 14-34; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4); see also

Wall v. Astrue, 561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step

process). The ALJ found Plaintiff:

      (1)   had not engaged in substantial gainful activity since May 10,
            2018, the alleged onset date;

      (2)   had the severe impairments of degenerative disc disease of
            the lumbar spine, degenerative joint disease affecting the
            right knee, right wrist derangement, fibromyalgia,
            gastroesophageal reflux disease, depression, and anxiety;

      (3)   had no impairment or combination of impairments that met
            or medically equaled the severity of a listed impairment;

      (4)   had the RFC for sedentary exertion work, with additional
            restrictions: she could frequently balance; she could
            occasionally stoop and kneel, but never crouch and crawl;
            she could never climb ladders, ropes, and scaffolds; she could
            understand, remember, carry out simple instructions, and
            make simple work-related decisions; and she could interact
            occasionally with supervisors, co-workers, and the public;


                                       3
       Case 5:20-cv-00658-SM Document 30 Filed 08/26/21 Page 4 of 11




      (5)   could not perform any past relevant work;

      (6)   could perform jobs that exist in significant numbers in the
            national economy, such as addressing clerk, document
            preparer, and escort vehicle driver, each with a skill level
            (SVP) of 2; and so

      (7)   had not been under a disability as defined by the Social
            Security Act from May 10, 2018 through September 13,
            2019.

AR 14-34.

            2.    Appeals Council’s findings.

      The SSA’s Appeals Council denied Plaintiff’s request for review, so the

ALJ’s unfavorable decision is the Commissioner’s final decision here. Id. at 1-

6; see Krauser v. Astrue, 638 F.3d 1324, 1327 (10th Cir. 2011).

II.   Judicial review of the Commissioner’s final decision.

      A.    Review standard.

      The Court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance” and means “only” “such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.” Lax, 489

F.3d at 1084; Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (internal

quotation marks and citation omitted). A decision is not based on substantial



                                       4
        Case 5:20-cv-00658-SM Document 30 Filed 08/26/21 Page 5 of 11




evidence “if it is overwhelmed by other evidence in the record.” Wall, 561 F.3d

at 1052 (citation omitted). The Court will “neither reweigh the evidence nor

substitute [its] judgment for that of the agency.” Newbold v. Colvin, 718 F.3d

1257, 1262 (10th Cir. 2013) (citation omitted).

       B.    Issues for judicial review.

       Plaintiff brings two claims of error: (1) the ALJ failed to resolve a conflict

between the Dictionary of Occupational Titles (DOT) and the vocational

expert’s testimony; and (2) the ALJ failed to incorporate the non-examining

state agency psychologists’ limitations. The Court agrees the ALJ’s RFC

assessment requires remand, so it will not address Plaintiff’s second claim of

error, “because [it] may be affected by the ALJ’s treatment of this case on

remand.” Watkins v. Barnhart, 350 F.3d 1297, 1299 (10th Cir. 2003).

III.   The ALJ failed to resolve an apparent conflict between the DOT
       and the RFC.

       The ALJ determined Plaintiff could perform sedentary work with

additional restrictions, both exertional and nonexertional. AR 18-19. The

pertinent nonexertional restriction stated: she could understand, remember,

carry out simple instructions, and make simple work-related decisions. Id.

       The state agency consultants found mild limitations in understanding,

remembering and applying information and adapting and managing oneself,

and moderate limitations in interacting with others, and concentrating,


                                          5
        Case 5:20-cv-00658-SM Document 30 Filed 08/26/21 Page 6 of 11




persisting, or maintaining pace. Id. at 30. They also found that she could

perform simple and some complex tasks. Id. at 30-31. The ALJ found these

findings consistent with the objective medical evidence and made the same

findings as the state agency consultants. Id. at 17-18, 31.

      Plaintiff argues that two jobs the vocational expert identified at step 5

require a Level 2 reasoning (addressing clerk and escort vehicle driver), while

the third (document preparer) requires a Level 3 reasoning. Doc. 27, at 9. The

DOT defines six levels of reasoning development. Level 3 reasoning requires

the ability to “[a]pply commonsense understanding to carry out instructions

furnished in written, oral, or diagrammatic form” and “[d]eal with problems

involving several concrete variables in or from standardized situations.” DOT

App’x C, § III, 1991 WL 688702. Level 2 reasoning requires the ability to

“[a]pply commonsense understanding to carry out detailed but uninvolved

written or oral instructions” and to “[d]eal with problems involving a few

concrete variables in or from standardized situations.” Id. Level 1 requires the

ability to apply “common sense understanding to carry out simple one-or two-

step instructions.” Id.

      An administrative law judge in a disability-benefit case has a duty to

identify and resolve any apparent conflicts between the DOT and a vocational

expert’s testimony. SSR 00-4p, 2000 WL 1898704, at *2 (Dec. 4, 2000). To that



                                       6
        Case 5:20-cv-00658-SM Document 30 Filed 08/26/21 Page 7 of 11




end, the ALJ must ask the vocational expert whether his or her testimony

conflicts with the DOT. Id. at *4. Even if the vocational expert answers “no,”

the judge has a duty to independently identify and resolve any apparent

conflicts before relying on the expert’s testimony. Id.

      Plaintiff maintains the RFC ignored her inability to understand,

remember, and carry out instructions—the RFC assessment limited her to

simple instructions and simple work-related decisions. Doc. 27, at 9 (quoting

AR 18-19). Once again, the Court must determine whether the ALJ should

have identified and resolved a conflict between the DOT and the testimony of

the vocational expert. See Cuskey v. Saul, No. CIV-18-825-SM, 2019 WL

4452954, at *4 (W.D. Okla. Sept. 17, 2019). The Court again finds there is an

apparent conflict between a limitation to “could understand, remember, carry

out simple instructions, and make simple work-related decisions” (as found in

Plaintiff’s RFC) and a need to carry out “detailed but uninvolved . . .

instructions” (as found in jobs requiring Level 2 reasoning). Id. Necessarily,

there is a conflict between Plaintiff’s RFC and a need to “[a]pply commonsense

understanding to carry out instructions furnished in written, oral, or

diagrammatic form” (as found in jobs requiring Level 3 reasoning).3 See Paulek




3    The Commissioner states that “even without the reasoning level 3 job of
document preparer, the ALJ relied on a substantial number of jobs within the

                                        7
        Case 5:20-cv-00658-SM Document 30 Filed 08/26/21 Page 8 of 11




v. Colvin, 662 F. App’x 588, 594 (10th Cir. 2016) (“[W]e have not spoken to

whether a limitation to simple and routine work tasks is analogous to a

limitation to carrying out simple instructions [but] the Eighth Circuit has held

that a limitation to simple instructions is inconsistent with both level-two and

level-three reasoning.”).

      So, the Court must ask another question—whether the ALJ asked the

vocational expert about the apparent conflict between the jobs identified for

Plaintiff and her capacity to do them. If a conflict exists and the ALJ

investigated and resolved that conflict, the Court will affirm. But if a conflict

exists that the ALJ did not investigate and resolve, the Court will reverse for

her failure to ask the vocational expert to reconcile that conflict. Haddock v.

Apfel, 196 F.3d 1084, 1091 (10th Cir. 1999) (“[T]he ALJ must investigate and

elicit a reasonable explanation for any conflict between the [DOT] and expert

testimony before the ALJ may rely on the expert’s testimony as substantial

evidence to support a determination of nondisability.”); see also SSR 00-4p,

2000 WL 1898704, at *4 (Dec. 4, 2000) (“When vocational evidence provided by

a [vocational expert] is not consistent with information in the DOT, the

adjudicator must resolve this conflict before relying on the [vocational expert]




national economy.” Doc. 28, at 6. The Court concludes the ALJ’s error here
extends to the reasoning level 2 jobs, so this argument is moot.

                                       8
         Case 5:20-cv-00658-SM Document 30 Filed 08/26/21 Page 9 of 11




evidence to support a determination or decision that the individual is or is not

disabled.”).

        So long as the ALJ fulfilled her duty to develop the record by inquiring

of the vocational expert whether her answers were consistent with the DOT,

the Court will not disturb her decision. See SSR 00-4p, 2000 WL 1898704, at

*4 (“When a [vocational expert] provides evidence about the requirements of a

job or occupation, the adjudicator has an affirmative responsibility to ask about

any possible conflict between that [vocational expert] evidence and information

provided in the DOT.”). Here, as in Cuskey, the ALJ did not ask the vocational

expert whether her testimony was consistent with the DOT. See AR 69-72. She

did not ask the vocational expert about any conflict, presumably because

neither she nor the vocational expert perceived one. Cuskey, 2019 WL 4452954,

at *4. The ALJ chose the representative jobs because the vocational expert

testified that a person with the RFC later attributed to Plaintiff could perform

them.

        The Commissioner argues that Plaintiff’s education and past work show

she can perform reasoning Level 2 jobs. Doc. 28, at 7. She argues that with a

twelfth-grade education and past semi-skilled reasoning Level 3 work, Plaintiff

can perform reasoning Level 2 jobs. Id. at 7-8. And maintains Plaintiff’s mental

functioning has not significantly deteriorated and the medical evidence



                                        9
       Case 5:20-cv-00658-SM Document 30 Filed 08/26/21 Page 10 of 11




supports no conflict for the vocational expert to explain. Id. at 8. But this

Circuit has treated DOT reasoning development levels as something more than

educational background. See Hackett v. Barnhart, 395 F.3d 1168, 1176 (10th

Cir. 2005). Reasoning development levels – “at least in the absence of evidence

to the contrary – [correspond] to the ‘reasoning required by the jobs,’ and

require[] an explanation from the ALJ when they appear[] to conflict with an

RFC.” C.P. v. Saul, 2020 WL 6544582, at *6 (D. Kan. Nov. 6, 2020) (citing

Hackett, 395 F.3d at 1176); see, e.g., Dickson v. Saul, CIV-19-248-SM, 2019 WL

5684513, at *4 (W.D. Okla. Nov. 1, 2019) (listing cases rejecting the

Commissioner’s argument).

      Because the Court perceives a conflict between the vocational expert’s

testimony and the DOT descriptions, and because the ALJ did not confirm the

vocational expert’s testimony was consistent with the DOT, the Court must

reverse and remand. See Haddock, 196 F.3d at 1091-92; see also Thomas v.

Berryhill, 916 F.3d 307, 314 (4th Cir. 2019), as amended (Feb. 22, 2019) (“We

believe that [claimant], being limited to short, simple instructions, may not be

able to carry out detailed but uninvolved instructions.”).




                                       10
       Case 5:20-cv-00658-SM Document 30 Filed 08/26/21 Page 11 of 11




IV.   Conclusion.

      Based on the above, the Court reverses and remands the Commissioner’s

decision.

      ENTERED this 26th day of August, 2021.




                                    11
